ORDER

This matter came before this Court on the Petition for Reinstatement of Gerald Frederick Chapman and the response of Bar Counsel, and
The Court having considered the Petition and the Response of Bar Counsel, it is this 20th day of September, 2013
ORDERED, by the Court of Appeals of Maryland, that Gerald Frederick Chapman be, and he is hereby reinstated to the practice of law in this State; and it is further
ORDERED, that the Clerk of the court shall replace the name of Gerald Frederick Chapman upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.